Title: General Orders, 1 January 1780
From: Washington, George
To: 


          
            Head-Quarter’s Morristown saturday Jany 1st 1780
            Parole Dauphin—  C. Signs Picardy Provence—
          
          Captain Brice of the 3rd Maryland regiment is appointed Brigade Major and Brigade Inspector of the 1st Maryland Brigade ’till further orders—He is to be respected & obey’d accordingly.
          Exact brigade returns of the number of shoes wanting to be made tomorrow at orderly time; The Sub-Cloathiers or their Assistants are at the same time to make returns of the shoes in their hands for the Cloathier General that he may be enabled thereby to make his distribution upon equitable terms.
          As it is apprehended the stock of shoes now on hand will not be adequate to the demands of the whole Army the Brigadiers and Commandants are requested to see that the returns include those only who really want at present; a further supply is expected in a few days.
        